                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                    Case No. 19-CR-127

DONALD A. STENSON and
JOHN BURGDORFF,

                       Defendants.


                    MOTION FOR PROTECTIVE ORDER
         REGULATING THE DISSEMINATION OF DISCOVERY MATERIALS


       The United States of America, by and through its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Megan J. Paulson, Assistant United

States Attorney for said district, hereby moves this Court under Rule 16(d)(1) of the Federal Rules

of Criminal Procedure for a protective order regulating the dissemination of discovery material in

the above-captioned case.

       I.      BACKGROUND

       Donald A. Stenson and John Burgdorff were charged in a twenty-two count superseding

indictment on December 17, 2019 with: (1) Traveling in foreign commerce and engaging in illicit

sexual conduct, in violation of 18 U.S.C. § 2423(c); and (2) Sex trafficking of a minor in violation

of 18 U.S.C. § 1591(a)(1).

       The investigation that led to this superseding indictment has revealed that the defendants

have been engaging in sex trafficking and related criminal activity for approximately three years.

Defendants’ conduct has involved several known victims.        Additionally, the investigation has




            Case 2:19-cr-00127-LA Filed 12/20/19 Page 1 of 6 Document 31
revealed that Stenson attempted to convince victims, including those in this case, to destroy

evidence related to this case.

       II.      ARGUMENT

       As a result of the nature and substance of the investigation that led to the Indictment, much

of the discovery material in this case includes sensitive and confidential information or depictions

of victims and witnesses. Many of the documents also contain a significant volume of Personal

Identifying Information.    This sensitive and confidential information is dispersed over a variety

of records, including but not limited to, photographs, reports of witness interviews, jail calls,

business records, digital forensic images of phones, and Facebook records.    As a result of the type

and nature of this material, unredacted disclosure would significantly impact the privacy interests

of the witnesses and alleged victims. The volume of the sensitive discovery material in this case,

however, including such information as names, addresses, dates of birth, phone numbers, and other

sensitive and confidential information, makes it impractical to fully redact.     The government

therefore seeks the entry of a protective order concerning the discovery so that the government

may provide defendant and his counsel the discovery materials necessary to allow the defendant

to adequately prepare for trial while also allowing the government to protect the confidential and

sensitive information of the victims and witnesses.

         The Federal Rules of Criminal Procedure contemplate this balance in Federal Rule of

Criminal Procedure 16(d)(1), which provides that “[a]t any time the court may, for good cause,

deny, restrict, or defer discovery or inspection, or grant other appropriate relief.” Accordingly,

the United States requests that this Court order the following protections regarding the use and

dissemination of discovery material in this case:

                                                 2




             Case 2:19-cr-00127-LA Filed 12/20/19 Page 2 of 6 Document 31
   1. Defense counsel will be provided with a single copy of the discovery materials.             Said

materials may mask the identification of certain cooperating witnesses, as well as the addresses,

telephone numbers, and other identifying information relative to those persons.         As additional

materials become available, and/or it becomes appropriate for the identity of certain persons to be

disclosed, defense counsel will be notified by the United States Attorney's Office.

   2. Defense counsel may make copies of the discovery materials as necessary to prepare the

defense of the case.   All discovery materials, including necessary copies, shall remain under the

control of defense counsel.    Discovery materials, while in the custody and control of defense

counsel, may be reviewed by the defendant, licensed investigators employed by the defense

attorney, experts working with defense counsel, and defense counsel’s support staff and may only

share them as needed to provide a defense for the defendant in this case, including any direct

appeal.   Defense counsel may use the discovery materials to question or prepare potential

witnesses, including showing the materials to such witnesses, but shall not allow such witnesses

to retain copies of any of the discovery materials.

   3. Counsel for defendant, prior to disclosing any discovery materials to any member of the

defense team, will inform persons receiving discovery of the disclosure limitations of the

protective order.

   4. Copies of the discovery materials filed with the court must be filed under seal to retain the

confidential nature of the materials unless consent to filing in the public record is obtained from

an attorney for the government.

   5. Should the parties wish to attach any discovery materials to any pleading filed with the

court, those discovery materials shall be filed under seal.   Similarly, the identities of confidential

                                                  3




           Case 2:19-cr-00127-LA Filed 12/20/19 Page 3 of 6 Document 31
informants or alleged victims will not be identified in public pleadings or pretrial hearings without

authorization of the court. During all pretrial proceedings and pretrial filings, the parties shall

identify and address the alleged victims and witnesses by pseudonymous initials (e.g., AV-1).

   6. Within ninety (90) days of the conclusion of the trial, or any direct appeal therefrom,

defense counsel shall return all materials produced or copied under the proposed order to the

United States Attorney.     Unless otherwise ordered above, the discovery materials shall not be

relinquished or disseminated, physically or electronically, to any third party, including clients,

investigators, or any other individual.

   7. The government shall make arrangements with any and all institutions where the defendant

may be held in federal custody so that a sub-set of discovery materials can be maintained at each

institution for inspection by the defendant.   Because of the sensitive nature of the discovery in

this matter, which includes a significant volume of sensitive information about victims and

witnesses as well as sexually explicit videos and photographs, the possession of which would

violate the rules of the institution, the government will provide the defendant with those discovery

materials which do not include sensitive victim/witness personal information and/or sexually

explicit photographs or videos or large quantities of personal identification information. The

defendant is prohibited from copying any of the discovery materials or maintaining personal copies

of any such materials, and shall be prohibited from transporting any of these materials to his

cellblock.    The government shall keep defense counsel informed as to the materials provided only

to counsel and not to the institution at which the defendant is located.     To the extent defense

counsel believes any material not provided to defendant at the institution where defendant is

located, defense counsel will so inform the government and the parties will work together to

                                                 4




             Case 2:19-cr-00127-LA Filed 12/20/19 Page 4 of 6 Document 31
address the issue in a way that allows defendant to adequately prepare his defense while

safeguarding the personal and sensitive information of the victims and witnesses in this matter.

Any notes taken by the defendant regarding the discovery materials can only be shared by the

defendant with his attorney.

   8. To the extent that the discovery materials include grand jury material, the government will

disclose them pursuant to the local rule regarding such disclosure.

   9. The restrictions in this stipulation and order shall remain in effect until further order of the

Court or by written agreement of the parties.

   10. The defendant may seek relief from these protective provisions as to a particular item or

items of discovery by filing a motion with the Court under seal stating the need and seeking

permission to do so. No disclosure of the item(s) shall be made until the Court so permits. The

government will be provided with notice of the motion and be granted an opportunity to respond

before any such order is entered.

       III.    CONCLUSION

       Wherefore, pursuant to Federal Rule of Criminal Procedure 16(d)(1), the United States

respectfully requests that this Court issue a protective order to govern discovery produced or

disclosed by the United States to the defendant with the protective measures described in this

motion.

       Dated at Milwaukee, Wisconsin, this 20th day of December, 2019.

                                                Respectfully submitted,

                                                MATTHEW D. KRUEGER
                                                United States Attorney


                                                  5




           Case 2:19-cr-00127-LA Filed 12/20/19 Page 5 of 6 Document 31
                           By:   /s/ Megan J. Paulson

                           MEGAN J. PAULSON
                           Assistant United States Attorney
                           Attorney for Plaintiff
                           Office of the United States Attorney
                           Eastern District of Wisconsin
                           517 East Wisconsin Avenue, Room 530
                           Milwaukee, WI 53202
                           Telephone: (414) 297-1700
                           Fax: (414) 297-1738
                           megan.paulson@usdoj.gov




                             6




Case 2:19-cr-00127-LA Filed 12/20/19 Page 6 of 6 Document 31
